Citation Nr: 0529226	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  He served in Vietnam from September 1970 to October 
1971.

This appeal arose from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.

In September 2005, the veteran testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ) at the RO.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In essence, 
he ascribes his currently diagnosed PTSD to various incidents 
of his service in Vietnam.


Initial matter

A review of the file indicates that the veteran's PTSD claim 
was denied by the RO in March 2000 and again in April 2001.  
The veteran did not disagree with either of those decisions.  
In May 2001, the veteran filed another claim of entitlement 
to service connection for PTSD.  His claim was denied in the 
May 2003 RO decision which forms the basis for this appeal.

Although the RO adjudicated the claim on the merits in May 
2003, the Board must first determine whether additionally 
received evidence warrants reopening the previously denied 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  The United 
States Court of Appeals for the Federal Circuit has held that 
if service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

As will be discussed in detail below, the outcome of this 
case hinges upon verification of the veteran's claimed 
stressors.  Pursuant to a request from the RO, in May 2003 
the Center for Unit Records Research (CURR) sent the RO a 
packet of material concerning the veteran's unit in Vietnam.  
This material adds significantly to the objective record 
concerning the veteran's claimed stressors.  As such, the 
Board considers it to be new and material, in that it relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a) (2005).  The CURR material is new, 
and it relates to the matter of the veteran's stressors, 
which were not established at the time of the previous 
denials.  Accordingly, the Board considers it to be new and 
material, and it serves to reopen the claim.

The Board hastens to add, however, that the fact that the 
CURR report is considered to be new and material evidence 
does not mean that the veteran's claim is automatically 
granted merely because of its presence.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Indeed, it could be argued that the CURR report does not 
serve to reopen the claim, in that it does not establish any 
of the veteran's claimed stressors.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].  
However, the Board reads 38 C.F.R. § 3.156 more expansively.  
The CURR report provides information which is pertinent to 
the matter of the veteran's stressors, and the Board views it 
as neither favorable nor unfavorable to the claim.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the December 
March 2004 statement of the case (SOC) of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  In addition, the RO informed the 
veteran on more than one occasion that his stressor 
statements lacked specificity and were not amenable to 
verification.  

More significantly, a letter was sent to the veteran dated 
September 20, 2002 which was specifically intended to address 
the requirements of the VCAA.  The September 2002 letter 
detailed the evidence needed to substantiate a claim for 
service connection.  See the September 20, 2002 VCAA letter, 
page 2.    

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2002 VCAA letter, the RO informed the veteran that 
it would obtain, if necessary, records from federal agencies, 
such as the veteran's service medical records and VA medical 
records.  The RO notified the veteran that it was seeking 
records from CURR; significantly, the letter informed the 
veteran "your stressors are vague and may result in a 
negative response [from CURR]."  
See the September 20, 2002 VCAA letter, page 3.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   The September 2002 letter informed 
the veteran that VA would make reasonable efforts on his 
behalf to obtain medical records or employment records.  See 
the September 20, 2002 VCAA letter, page 1.  
The RO requested that the veteran complete another PTSD 
stressor questionnaire, because "your previous two that were 
returned to us are insufficient . . . ."

Finally, the RO must request that the claimant provide any 
evidence that pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  The September 2002 
letter requested: "Tell us about any additional information 
or evidence that you want us to try to get for you."  See 
the September 20, 2002 VCAA letter, page 2.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the September 2002 VCAA letter properly 
notified the veteran of the information not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

Review of the record reveals that the veteran was provided 
notice of the VCAA in September 2002, prior to the current 
adjudication of his claim, which was by rating decision in 
May 2003.  Cf. Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

The Board additionally notes that the September 2002 letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the September 20, 2002 letter, 
page 3.  That one year period has since elapsed.

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in May 2003, prior to the 
expiration of the one-year period following the September 
2002 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate. The enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and post service treatment 
records.  Crucially, the RO obtained historical material from 
CURR in an effort to corroborate the veteran's claimed 
stressors.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was noted in the Introduction, the 
veteran presented testimony at a personal hearing which was 
chaired by the undersigned VLJ.  He has not indicated the 
presence of any other evidence pertinent to his claims.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).

Analysis

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
a claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2005).

With respect to element (1), current disability, there are of 
record several diagnoses of PTSD, including during a VA 
psychiatric hospitalization in November 2001.  The Board 
recognizes that there are other psychiatric diagnoses of 
record, to include major depression with psychotic features 
and alcohol abuse, and that a June 1999 fee basis psychiatric 
examination did not result in a diagnosis of  PTSD.  However, 
the Board will apply the benefit of the doubt rule and find 
that the first element is satisfied.

Jumping to element (3), the same medical records which 
diagnose PTSD relate it to the veteran's claimed in-service 
stressors.  Element (3) is also met.

As has been noted on a number of occasions by the RO, and as 
acknowledged by the veteran, the key element in this case is 
element (2), stressors.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board will first discuss whether combat status exists.  A 
review of the veteran's DD Form 214 reveals no awards or 
decorations which are indicative of combat status.  He was 
awarded the Vietnam Campaign Medal with "60" device, the 
Vietnam Service Medal, and the National Defense Service 
Medal.   

The Republic of Vietnam Campaign Medal with device (1960) was 
awarded to all service personnel who served in that theater 
of operations for at least 6 months between March 1, 1961 and 
March 28, 1973.  It is not determinative by itself of combat 
participation.  See Army Regulation 672-5-1, 28.  [The 
designation "with device (1960)" refers only to rules 
authorizing a commander's requisitioning of a ribbon for 
initial issue to eligible individuals.]
 
The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in Thailand, Laos, or 
Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  It does not denote participation in 
combat. 

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  It, too, is not indicative of combat status.  

The Board notes that the veteran has not asserted or implied 
that he was awarded any decorations for combat.  He does 
contend, however, that he experienced combat as a dog handler 
in Vietnam.  His DD Form 214 reflects that he was trained as 
a sentry dog handler.  However, there is no objective 
indication that the veteran experienced any combat in that 
capacity.     

Significantly, the Board has noted that in the veteran's 
hearing testimony he indicated that he was a patrol dog 
handler.  See the hearing transcript, page 4:  
"A dog handler is one who seeks out the enemy, and we do 
patrols."  However, the Operational Report of the veteran's 
unit for the period ending 30 April 1971 makes a critical 
distinction between sentry dogs and patrol dogs.  The report, 
on page 2, clearly indicated that a patrol dog had a higher 
"skill level" than a sentry dog.  It appears that, as the 
names imply, sentry dogs were used around perimeters of bases 
and patrol dogs aggressively "seek out the enemy".   The 
DD-214 indicates that the veteran was a sentry dog handler, 
not a patrol dog handler.  Moreover, the veteran did not 
furnish any specific information which would lead the Board 
to conclude that his activities as a dog handler involved 
combat. 

The Board observes that reports of the veteran's Military 
Police battalion contained in the packet of documents 
furnished by CURR do not contain any information which would 
lead the Board to find that combat status exists.  These 
reports, documenting activities for the periods ending April 
30, 1971 and October 1971 (congruent with the veteran's 
Vietnam service from September 1970 to October 1971), show a 
total of 0 (zero) killed in action (KIA) and three (3) 
wounded in action (WIA) for the entire period.  The WIA 
appear to have been involved in convoy duty, in which the 
veteran does not claim to have participated.

In short, the Board does not find that the veteran is a 
veteran of combat.  Corroboration of his stressors is 
therefore required.

As was alluded to above, the RO characterized the veteran's 
responses to various PTSD stressor questionnaires as vague 
and incapable of verification.  The Board generally agrees 
with that assessment.  The veteran's claimed stressors 
involve reports of racial friction between blacks and whites; 
a report of a sexual attack on the veteran at Long Binh, with 
no details provided; and a vague report of an officer being 
killed by a Vietnamese who had hitched a ride in his Jeep.  
None of these alleged incidents have been reported in 
sufficient detail to be verified.

The one incident which the veteran reported in sufficient 
detail to be amenable to verification was the death of ten 
men at a landing zone named "Bear Cat" in March or April 
1971.  See the September 2005 hearing transcript, pages 5-6.  
The RO in fact attempted to verify that story.  In a letter 
dated March 15, 2003, CURR specifically stated that they had 
been "unable to document an attack at Bear Cat . . .  as 
described by [the veteran]."     

In short, there is nothing which has been presented by the 
veteran in the way of claimed stressors which can be 
verified.  As was noted above, service connection for PTSD 
requires credible supporting evidence that the claimed 
stressor occurred.  As is obvious from this discussion, no 
such evidence has been presented by or on behalf of the 
veteran; his purported stressors have not been verified, or 
are too vaguely presented to be capable of verification.  For 
this reason, element (2) is not met, and his claim fails on 
that basis.

In conclusion, for the reasons and bases set forth above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


